UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1586


AMNAH QAISER,

                    Plaintiff - Appellant,

             v.

SMALL BUSINESS ADMINISTRATION; LINDA MCMAHON; VANESSA
PICCIONI,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:15-cv-01627-JCC-MSN)


Submitted: May 24, 2017                                           Decided: June 7, 2017


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charity Chidinma Emeronye Swift, Stephen Christopher Swift, SWIFT & SWIFT,
ATTORNEYS AT LAW, PLLC, Alexandria, Virginia, for Appellant. Dana J. Boente,
United States Attorney, Andrew S. Han, Assistant United States Attorney, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Amnah Qaiser appeals the district court’s order denying her motion for leave to

amend her complaint and granting Defendants summary judgment on Qaiser’s

discrimination and hostile work environment harassment claims, brought pursuant to

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2012). We have reviewed the record and have considered the parties’ arguments and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Quaiser v. SBA, No. 1:15-cv-01627-JCC-MSN (E.D. Va. filed Mar. 18, 2016

& entered Mar. 21, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2